 In theMatterOfSUPERIORELECTRICALPRODUCTSCo.and'METALPOLISHERS,BUFFERS,PLATERS ANDHELPERSINTERNATIONAL UNION7LOCAL No. 13Case No. R-601.-Decided March 17, 1938Electrical Appliances Manufacturing-Investigation of Representatives:peti-tion for, dismissed where filed by labor organization whose members approvedthe existing contract of the rival organization;no controversy concerningrepresentation.Mr. Joseph A. Hoskins,for the Board.Anderson cce Whittington,byMr. C. J. Anderson,of St.Louis, Mo.,for the Metal Polishers.Mr. Morris J. Levin,of St. Louis,Mo., forthe United.Miss Ann Landy,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn May 14, 1937, Metal Polishers, Buffers, Platers and HelpersInternational Union, Local No. 13, herein called the Metal Polishers,filed _ with the Regional Director for the Fourteenth Region (St.Louis,Missouri)a petitionalleging that a question affecting com-merce hadarisen concerningthe representation of employees ofSuperior Electrical Products Company, St. Louis, Missouri, hereincalled the Company, and requesting an investigation and certifica-tion of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On Decem-ber 6; 1937, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act and Article III,Section 3,of National Labor Relations BoardRules and Regula-tions-Series 1, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.On January 11, 1938, the Regional Directorissued a notice ofhearing, copies of which were duly served upon the Company, upontheMetal Polishers and upon the United Electrical, Radio and19 20NATIONAL LABOR RELATIONS BOARDMachineWorkers of America, Local No. 1117,herein called theUnited, a labor organization claiming to represent employees directlyaffected by the investigation.The United filed an intervening petition in which it requests theBoard to certify that the plant unit, including all production em-ployees, is the unit appropriate for the purposes of collective bar-gaining and that the United is the representative that has beendesignated by employees in said unit as their representative.On January,19, 1938, the Regional Director issued an amendednotice of hearing, copi'e'sof"wliich -%were'chil'y served on all"the'parties.Pursuant to the notices,a hearing was held on January 21,24 and 25,1937,at St. Louis, Missouri,before Joseph F. Keirnan,the TrialExaminer duly designated by the Board. The Board, the MetalPolishers and the United were represented by counsel and partici-pated in the hearing.Full opportunity to be heard,to examineand to cross-examine witnesses,and to introduce evidence bearingon the issues was afforded all parties.During the course of thehearing theTrial Examiner made several rulings on motions and onobjections to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds thatno prejudicial errorswere committed.The rulings-are hereby affirmed.Upon, the'enti're record in the case,the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe Company is a Missouri corporation,having its principal officeand manufacturing plant in St. Louis, Missouri. It is engaged inmanufacturing electrical household appliances, such as flat irons,.toasters,heaters and waflie irons.Gross sales for the year 1937amounted to$400,000.The Company employs approximately 125employees, 115 of, whom are in production work., The principal rawmaterials used are steel and aluminum and iron casting, 60 per centof such materials being obtained from points outside of the StateofMissouri.Ninety per cent of the finished products are sold inStates other than Missouri and in foreign countries.The Companyadmits the interstate character of its business.II.THE ORGANIZA'T'IONS INVOLVEDMetal Polishers,Buffers,Platers and Helpers International UnionLocal'No. 13, is a labor organization affiliated with the AmericanFederation of Labor, admitting to its membership all employees oftheCompany engaged in metal polishing,buffing, plating andgrinding. DECISIONS AND ORDERS21.United Electrical, Radio and Machine Workers of America, LocalNo. 1117, is a labor organization affiliated with the Committee forIndustrial Organization, admitting to its membership all productionemployees of the Company, excluding office workers and clerical andsupervisory employees.IH. WHETHER A QUESTION CONCERNING REPRESENTATION HAS ARISENIn 1933 the Metal Polishers attempted to organize the metal pol-'A strike;'wasthen called, which ended without achieving any success. In thespring of 1937, the Metal Polishers renewed its efforts to securemembership in the plant.On May 10, 1937, its organizers contactedHaas, president of the Company, and asked him to recognize theMetal Polishers as the representative of the majority of employeesin the metal polishing department.At the time Haas was alreadynegotiating with the United and therefore refused to pass upon theclaim made by the Metal Polishers.Ten days later the petition inthis proceeding was filed.On June 23, 1937, the United called a strike.All employees, in-cluding those in the metal polishing department, walked out anddid not return until, after a contract, was signed, between the Com-pany and the United.During the strike members of both unionsin the metal polishing department participated in the picketing andattended meetings held by the United.Frank David, member oftheMetal Polishers for twenty-eight years, and seemingly its mostzealous and influential representative among the Company's em-ployees, testified that he, together with approximately two-thirdsof the employees in the metal polishing department, attended themeeting where the terms of the contract were submitted and ap-proved.This testnnony was not disputed.The committee, coin-posed of representatives of each department, was selected to nego-tiatewith Haas.Frank David and Elmer Lawrence representedthe iiietal polishing department.The committee succeeded in securinga written contract signed by Haas for the Company.This contract, executed on August 2, 1937, recognized the Unitedas the exclusive bargaining agency for all the production employeesof the Company. It contained provisions relating to hours, wagesand conditions of employment. It includes an increase in the hourlyrates for metal polishers in accordance with their request.Thecontract is to remain in effect for one year from the date of itsexecution.The grievance committee created by the agreement hasadjusted several claims since its establishment, some of which arosein the metal polishing department. 22NATIONAL,L:KBOR'_ RELATIONS , BOARDUnder the facts of this base, we cannot find justification for or-dering an election or certification at this time.The contract with theUnited, covering matters which would be the subject of collectivebargaining between the Company and its employees, remains in effectuntil August 2, 1938.The duration of the contract is not for sucha long period as to be contrary to the policies or purposes of theAct.The evidence shows that a majority of the employees in themetal polishing department, whom the Metal Polishers claims,to rep-resent, favored the execution of the contract and participated in nego-tiations for it.Under these circumstances we will not proceed withan investigation of representatives until such time as the contractis about to expire and a question then exists as to the proper repre-sentative for collective bargaining with respect to the negotiationsof a new agreement.We will, therefore, dismiss the present petitions without preju-dice to renewal at a reasonable time before the expiration of theagreement with the United.Upon the basis of the above findings of fact and upon the entirerecord in this case, the Board makes the following :CONCLUSION OF LAWNo question concerning representation of employees of,, SuperiorElectrical Products Company exists within the meaning of Section9 (c) of the National Labor Relations Act.ORDERUpon the basis of the foregoing findings of fact and conclusionof law, the National Labor Relations Board hereby dismisses thePetition for Investigation and Certification filed by Metal Polishers,Buffers, Platers and Helpers International Union, Local No. 13 andthe intervening petition filed by United Electrical, Radio and Ma-chine Workers of America, Local 1117.